Name: Commission Regulation (EEC) No 1672/90 of 21 June 1990 amending Regulation (EEC) No 1207/90 fixing the monetary compensatory amounts in the agricultural sector and certain coefficients required for their application
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 25 . 6 . 90 Official Journal of the European Communities No L 159/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 1672/90 of 21 June 1990 amending Regulation (EEC) No 1207/90 fixing the monetary compensatory amounts in the agricultural sector and certain coefficients required for their application THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1677/85 of 11 June 1985 on monetary compensatory amounts in agriculture (l)&gt; as last amended by Regulation (EEC) No 1889/87 (2), and in particular Article 9 (2) thereof, Whereas the monetary compensatory amounts introduced by Regulation (EEC) No 1677/85 were fixed by Commission Regulation (EEC) No 1207/90 (J), as last amended by Regulation (EEC) No 1531 /90 (4); Whereas Commission Regulation (EEC) No 3153/85 (5), as last amended by Regulation (EEC) No 3672/89 (*), lays down detailed rules for calculating monetary compensatory amounts ; whereas the spot market rates recorded as provided for in Regulation (EEC) No 3153/85 in the period 13 to 19 June 1990 for the Pound sterling lead, pursuant to Article 9 (2) of Regulation (EEC) No 1677/85 , to an adjustment of the monetary compensatory amounts applicable for the United Kingdom, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 1207/90 is hereby amended as follows : 1 . The column headed 'United Kingdom' in parts 1 , 2 , 3, 4, 5, 7, 8 , 9 and 10 in Annex I is replaced by that in Annex I hereto. 2 . Annex II is replaced by Annex II hereto. 3 . Annex III A is replaced by Annex III A hereto. Article 2 This Regulation shall enter into force on 25 June 1990 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 June 1990 . For the Commission Ray MAC SHARRY Member ofthe Commission O OJ No L 164, 24. 6. 1985, p. 6 . O OJ No L 182, 3 . 7 . 1987, p. 1 . O OJ No L 122, 14 . 5 . 1990, p. 1 . (4) OJ No L 147, 11 . 6 . 1990, p . 1 . (5) OJ No L 310, 21 . 11 . 1985, p . 4 . (') OJ No L 358 , 8 . 12 . 1989, p . 28 . No L 159/2 Official Journal of the European Communities 25. 6, 90 ANNEX I PART 1 SECTOR CEREALS Monetary compensatory amounts Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc 0709 90 60 0712 90 19 1001 10 10 1001 10 90 1001 90 91 1001 90 99 1002 00 00 1003 00 10 1003 00 90 1004 06 10 1004 00 90 1005 10 90 1005 90 00 1007 00 90 1008 20 00 1101 00 00 1102 10 00 1102 20 10 1 102 20 90 1102 90 10 1102 90 30 1102 90 90 1103 11 10 1103 11 90 1103 12 00 1103 13 11 1103 13 19 1103 13 90 1103 19 10 1103 19 30 1103 19 90 , 1103 21 00 1103 29 10 1103 29 20 11-1 11-1 11-2 11-3 11-3 11-1 11-1 7285 7286 7287 7288 7289 7285 7286 - 1 000 kg 16,104 16,104 23,431 23,431 16,104 16,104 15,298 15,298 15,298 14,686 14,686 16,104 16,104 15,298 15,298 19,524 18,396 22,545 7,247 15,604 14,980 15,604 15,604 30,347 21,085 20,561 23,350 23,350 23,350 16,426 15,604 21,418 15,604 15,604 16,426 15,604 15,604 15 . 6s 90 Official Journal of the European Communities No L 159/3 Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc 11-1 11-1 7285 7286 11-1 11-1 7285 7286 11-7 11-7 7158 7159 1103 29 30 1103 29 40 1103 29 90 1104 11 10 1104 11 90 1104 12 10 1104 12 90 1104 19 10 1104 19 30 1104 19 50 1104 19 99 1104 21 10 1104 21 30 1104 21 50 1104 21 90 1104 22 10 1104 22 30 1104 22 50 1104 22 90 1104 23 10 1104 23 30 1104 23 90 1104 29 11 1104 29 15 110429 19 1104 29 31 1104 29 35 1104 29 39 1104 29 91 1104 29 95 1104 29 99 1104 30 10 1104 30 90 1107 10 11 1107 10 19 1107 10 91 1107 10 99 1107 20 00 1108 11 00  1 000 kg  14,980 16,426 15,604 15,604 15,604 21,418 14,980 26,436 16,426 15,604 17,714 15,604 15,604 15,604 21,418 24,477 15,604 14,980 26,436 20,561 14,980 14,980 16,426 16,426 16,426 16,426 15,604 15,604 15,604 16,426 15,604 15,604 15,604 16,426 15,604 15,604 15,604 12,078 4,831 28,664 21,418 27,231 20,347 23,712 27,215 11-4 11-4 7290 7291 11-4 11-4 7290 7291 11-1 11-1 7285 7286 11-5 7294 No L 159/4 Official Journal of the European Communities 25 . 6 . 90 Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc 1108 11 00 1108 12 00 1108 13 00 1108 14 00 1108 19 90 110900 00 1702 30 91 1702 30 99 1702 40 90 1702 90 50 1702 90 75 1702 90 79 2106 90 55 2302 10 10 2302 10 90 2302 20 10 2302 20 90 2302 30 10 2302 30 90 2302 40 10 2302 40 90 2303 10 11 2309 10 11 2309 10 13 2309 10 31 2309 10 33 11-5 11-5 11-5 11-6 11-6 11-5 11-5 1 1-5 11-5 17-9 17-9 23-1 23-1 23-2 23-2 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-3 23-3 23-9 23-9 7295 7294 7295 7296 7297 7294 7295 7294 7295 7318 7318 7622 7623 7624 7625 7541 7542 7543 7547 7548 7549 7550 7551 7552 7629 7630 7631 7624 7691 7541 7542 /t\ (,) O O o oo oo oo oo OO oo oo oo oo oo oo oo o o oo oo - 1000 kg 27,215 24,316 24,316 24,316 24,316 24,316 24,316 24,316 24,316 37,038 31,724 24,316 24,316 24,316 33,173 23,189 24,316 6,651 13,777 6,651 13,777 6,651 14,252 6,651 14,252 32,207 1,932 9,454 18,908 14,904 29,808 1,932 11,386 20,840 1,932 16,836 31,740 6,119 9,454 25 . 6. 90 Official Journal of the European Communities No L 159/5 \ I Positive II I Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands FI Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc  1 000 kg  2309 10 33 23-9 7543 OO 18,908 23-9 7547 OO  23-9 7548 OO 14,904 23-9 7549 OO 29,808 23-9 7645 OO 6,119 23-9 7646 OO 15,573 23-9 7647 OO 25,027 23-9 7651 ( 2) C) 6,119 23-9 7652 OO 21,023 23-9 7653 OO 35,927 2309 10 51 23-4 7624 C)  23-4 7692 C) 12,078 2309 10 53 23-10 7541 OC)  23-10 7542 OO 9,454 23-10 7543 (2)(3) 18,908 23-10 7547 (2)(J)  23-10 7548 (2)(3) 14,904 23-10 7549 (2)(3) 29,808 23-10 7654 OO 12,078 23-10 7655 (2)(3) 21,532 23-10 7656 (2)(3) 30,986 23-10 7660 (2)(3) 12,078 23-10 7661 (2)(J) 26,982 23-10 7662 OC) 41,886 2309 90 31 23-5 7624 (3)  23-5 7693 (3) 1 &gt;932 2309 90 33 23-11 7541 (2)(3)  23-11 7542 OC) 9,454 23-11 7543 OC) 18,908 23-11 7547 OC)  23-11 7548 OC) 14,904 23-11 7549 OC) 29,808 23-11 7663 OC) 1 &gt;932 23-11 7664 OC) 11,386 23-11 7665 OC) 20,840 23-11 7669 OC) 1 &gt;932 23-11 7670 OO 16,836 23-11 7671 OC) 31,740 2309 90 41 23-6 7624 (J)  23-6 7694 (3) 6,119 2309 90 43 23-12 7541 OO  23-12 7542 OO 9,454 23-12 7543 OC) 18,908 23-12 7547 (2)0  23-12 7548 (2)0 14,904 No L 159/6 Official Journal of the European Communities 25 . 6. 90 Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr" Italy Lit France FF Greece Dr Ireland £ Irl Portugal , Esc 2309 90 43 ^2309 90 51 2309 90 53 23-12 23-12 23-12 23-12 23-12 23-12 23-12 23-7 2(3-7 23-13 23-13 23-13 23-13 23-13 23-13 23-13 23-13 23-13 23-13 23-13 23-13 7549 7672 7673 7674 7678 7679 7680 7624 7695 7541 7542 7543 7547 7548 7549 7681 7682 7683 7687 7688 7689 OO OO OO OO OO OO OO o o OO OO OO OO OO OO OO OO OO OO OO OO - 1 000 kg 29,808 6,119 15,573 25,027 6,119 21,023 35,927 12,078 9,454 18,908 14,904 29,808 12,078 21,532 30,986 12,078 26,982 41,886 (1) When completing the customs formalities, the applicant must state in the declaration provided for this purpose the content by weight of starch, expressed as dry matter, per 1 000 kg of the product. (2) When completing customs formalities, the party concerned shall state in the declaration provided for this purpose, in particular, the actual content by weight per tonne of finished product of :  milk powder or granules (other than whey),  whey powder or granules,  added casein and/or caseinate . (J) When completing :  customs export formalities carried out in a Member State the currency of which has appreciated,  customs import formalities carried out in a Member State the currency of which has depreciated,  customs export formalities carried out in a Member State making use of the option provided in Article 10 of Regulation (EEC) No 1677/85, the applicant must state in the declaration provided for this purpose the complete composition of the product and the exact content by weight of non-milk constituents broken down by the combined nomenclature code. 25 . 6. 90 Official Journal of the European Communities No L 159/7 PART 2 SECTOR PIGMEAT Monetary compensatory amounts Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta s United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc 0103 91 10 0103 92 11 0103 92 19 0203 11 10 0203 12 11 0203 12 19 0203 19 11 0203 19 13 0203 19 15 0203 19 55 0203 19 59 0203 21 10 0203 22 11 0203 22 19 0203 29 11 0203 29 13 0203 29 15 0203 2955 0203 29 59 0209 00 11 0209 00 19 0209 00 30 0210 11 11 0210 11 19 0210 11 31 0210 11 39 0210 12 11 0210 12 19 0210 19 10 0210 19 20 0210 19 30 0210 19 40 0210 19 51 0210 19 59 0210 19 60 0210 19 70 02-3 02-3 02-3 02-3 02-3 02-3 7039 7054 7039 * 7054 7039 7054 \ - 100 kg - 2,566 2,182 2,566 3,337 4,838 3,737 3,737 5,406 2,903 5,406 3,737 3,737 3,337 4,838 . 3,737 3,737 5,406 2,903 5,406 3,737 3,737 1,335 1,468 0,801 4,838 3,737 9,410 7,408 2,903 4,838 4,271 4,672 3,737 5,406 5,406 3,737 3,737 7,408 9,310 No L 159/8 Official Journal of the European Communities 25 . 6 . 90 Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc 0210 19 81 0210 19 89 1601 00 10 1601 00 91 1601 00 99 1602 10 00 1602 20 90 1602 41 10 1602 42 10 1602 49 11 1602 49 13 1602 49 15 1602 49 19 1602 49 30 1602 49 50 1602 90 10 1602 90 51 1902 20 30 02-3 02-3 16-1 16-1 16-1 16-1 16-3 16-3 16-3 16-3 16-3 16-3 16-3 16-3 16-3 16-3 16-3 16-3 16-3 16-3 16-3 16-3 16-3 16-3 16-1 16-1 7039 7054 7319 7322 7319 7322 7327 7328 7329 7327 7328 7329 7327 7328 7329 7327 7328 7329 7327 7328 7329 7327 7328 7329 7319 7322 O OO OO OO DO - 100 kg - 9,410 4,838 4,838 4,672 7,842 6,273 5,339 4,271 3,737 4,338 4,838 8,175 5,005 3,737 6,841 4,672 4,838 8,175 4,672 3,737 6,841 4,672 3,737 6,841 4,672 3,737 4,505 3,604 3,737 3,003 2,236 4,338 4,505 2,236 (1) If composite food preparations (including prepared dishes) containing sausages are classified within CN code 1601 because of their composition, the monetary compensatory amount is applied only on the net weight of the sausages, the meat and the offal , including fats of any kind or origin, which make part of these preparations. (2) The monetary compensatory amounts applicable to sausages in containers which also contain preservative liquid are based on the net weight, i.e. after the deduction of the weight of the liquid. 25 . 6 . 90 Official Journal of the European Communities No L 159/9 PART 3 SECTOR BEEF AND VEAL Monetary compensatory amounts Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc 0102 90 10 0102 90 31 0102 90 33 0102 90 35 0102 90 37 0201 10 10 0201 10 90 ' 0201 20 21 0201 20 29 0201 20 31 0201 20 39 0201 20 51 0201 20 59 0201 20 90 0201 30 00 0202 10 00 0202 20 10 0202 20 30 0202 20 50 0202 20 90 0202 30 10 0202 30 50 0202 30 90 0206 10 95 0206 29 91 0210 20 10 0210 20 90 0210 90 41 0210 90 90 1602 50 10 1602 90 61 02-1 02-1 02-1 02-1 02-1 02-1 02-2 02-2 16-4 16-4 16-4 16-4 7014 7018 7019 7014 7018 7019 7034 7038 7330 7331 7332 7332 C) C) C) O O O o o n oo o  100 kg live weight  1,148 1,14.8 1,148 1,148 1*148  100 kg net weight  2,182 2,182 2,182 2,182 1,746 1,746 . 2,619 2,619 1,746 2,986 1,941 1,941 0,311 0,311 1,553 0,485 0,485 2,426 1,553 2,426 2,426 , 0,485 2,426 2,986 2,426 1,746 2,492 2,492 2,492 2.492 1.493 0,999 0,999 No L 159/ 10 Official Journal of the European Communities 25 . 6 . 90 (') The compensatory amount shall not be applied on animals imported within an annual tariff quota to be granted by the competent authorities of the European Communities : (a) for heifers and cows, other than those intended for slaughter, of the grey, brown, and mottled yellow Simmental and Pinzgau breeds ; (b) for bulls, heifers and cows, other than those intended for slaughter, of the mottled Simmental breed, the Schwyz breed and the Friburg breed. (2) The compensatory amount shall not be applied :  in respect of quantities coming within an annual tariff quota of 50 000 tonnes, expressed in boned meat, to be granted by the competent authorities of tne European Communities for frozen beef and veal,  in respect of quantities coming within an annual tariff quota of 2 250 tonnes, expressed in boned meat, to be granted by the competent authorities of tne European Communities for frozen buffalo meat. (J) Entry under this CN code is subject to the production of a certificate issued on conditions laid down by the competent authorities of the European Communities . 25 . 6) 90 Official Journal of the European Communities No L 159/ 11 PART 4 SECTOR EGGS AND POULTRY Monetary compensatory amounts Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pw United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc 0105 11 00 0105 19 10 0105 19 90 0105 91 00 0105 99 10 0105 99 20 0105 99 30 0105 99 50 0207 10 11 0207 10 15 0207 10 19 0207 10 31 0207 10 39 ¢ 0207 10 51 0207 10 55 0207 10 59 0207 10 71 0207 10 79 0207 10 90 0207 21 10 0207 21 90 0207 22 10 0207 22 90 0207 23 11 0207 23 19 0207 23 51 0207 23 59 0207 23 90 0207 39 11 0207 39 13 0207 39 15 0207 39 17 0207 39 21 0207 39 23 0207 39 25 0207 39 27 0207 39 31 0207 39 33  100 pieces  0,406 1,186 0,406  100 kg  1,766 2,872 2,723 1,941 2,838 2,219 2,523 2,749 2,773 3,040 3,380 4,103 4,559 3,890 4,254 4,055 2,523 2,749 2,773 3,040 4,103 4,559 3,890 4,254 4,055 7,477 3,023 2,302 1,594 4,163 3,910 7,083 1,594 5,823 3,344 : No L 159/ 12 Official Journal of the European Communities 25 . 6 . 90 Positive Negative Denmark France Greece Ireland CN code Table Additionalcode Notes Germany Spain Belgium/ Luxem ­ bourg Italy PortugalNether ­ lands F1 United Kingdom £DM Pta Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc 0207 39 35 0207 39 37 0207 39 41 0207 39 43 0207 39 45 0207 39 47 0207 39 51 0207 39 53 0207 39 55 0207 39 57 0207 39 61 0207 39 63 0207 39 65 0207 39 67 0207 39 71 0207 39 73 0207 39 75 0207 39 77 0207 39 81 0207 39 83 0207 39 85 0207 41 10 020741 11 0207 41 21 0207 41 31 0207 41 41 0207 41 51 0207 41 71 0207 41 90 0207 42 10 0207 42 11 0207 42 21 0207 42 31 0207 42 41 0207 42 51 0207 42 59 0207 42 71 0207 42 90 0207 43 11 0207 43 15 0207 43 21 0207 43 23 0207 43 25 0207 43 31 0207 4341  100 kg - 2,302 1,594 4,437 2,080 3,744 7,083 1,594 8,933 7,477 5,015 4,679 4,460 2,302 1,594 6,381 4,163 6,168 3,910 5,850 7,083 1,594 7,477 3,023 2,302 1,594 4,163 3,910 7,083 1,594 5,823 3,344 2,302 1,594 4,437 2,080 3,744 7,083 1,594 8,933 7,477 5,015 4,679 4,460 2,302 1,594 25 . 6. 90 Official Journal of the European Communities No L 159/ 13 Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc  100 kg  6,381 4,163 6,168 3,910 5,850 7,083 1,594 3,542  100 pieces - 0207 43 51 0207 43 53 0207 43 61 0207 43 63 0207 43 71 0207 43 81 0207 43 90 0209 00 90 0407 00 11 0407 00 19 0407 00 30 0408 11 10 0408 19 11 0408 19 19 0408 91 10 0408 99 10 1602 31 11 1602 31 19 1602 39 11 1602 39 19 3502 10 91 3502 10 99 3502 90 51 3502 90 59 0,847 0,290  100 kg - 2,559 11,974 5,220 5,578 11,565 2,968 5,546 7,791 7,467 7,791 10,388 1,407 10,388 1,407 16-2 16-2 16-2 16-2 16-2 16-2 7323 7324 7323 7324 7323 7324 No L 159/14 Official Journal of the European Communities 25 . &lt;6 . 90 PART 5 SECTOR MILK AND MILK PRODUCTS Monetary compensatory amounts Positive Negative CN code Additionalcode Notes Germany Spam Portugal Table Denmark Dkr Ireland £ Irl Nether ­ lands F1 United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Italy Lit France FF Greece DrDM Pta Esc - 100 kg a+e 7,452 4,866 7,452 d+f d+f a+c 4,866 a+c a+c a+c a+c a+c + f 0401 0402 10 11 0402 10 19 0402 10 91 0402 10 99 0402 21 11 0402 21 17 0402 21 19 0402 21 91 0402 21 99 0402 29 0402 91 0402 99 0403 10 11 0403 10 13 0403 10 19 0403 10 31 0403 10 33 0403 10 39 0403 90 11 0403 90 13 0403 90 19 0403 90 31 0403 90 33 0403 90 39 0403 9a 51 0403 90 53 0403 90 59 0403 90 61 0403 90 63 0403 90 69 04-1 04-3 04-3 04-3 04-4 04-4 04-2 04-6 04-6 04-6 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-5 04-5 04-5 04-6 04-6 04-6 04-2 04-4 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 7058 7059 7074 7079 7089 7089 7744 7098 7099 7114 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7093 7094 7097 7098 7099 7114 7744 7089 7744 7744 7744 7744 7744 7744 7744 7744 a+c a+c + f a+c a+c a+c a+c + f a+c + f a+c + f 4,866 7,452 4,866 a+ C a+c d+f a+ c + f a+c + f a+c a+c a+c a+c + f a+c + f a+c + f 25 . 6 . 90 Official Journal of the European Communities No L 159/ 15 Positive Negative CN code Table Additionalcode Notes Germany Spain PortugalUnited Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Nether ­ lands F1DM Pta Esc  100 kg - a+c a+c a+c a+c a+c a+c a + c+f a + c+f a + c+f a + c+f a + c+f a + c + f 5,481 5,618 6,394 6,554 7,913 8,111 12,344 12,653 0404 90 11 0404 90 13 0404 90 19 0404 90 31 0404 90 33 0404 90 39 0404 90 51 0404 90 53 0404 90 59 0404 90 91 0404 90 93 0404 90 99 0405 0406 10 10 0406 10 90 0406 20 10 0406 20 90 0406 30 10 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-9 04-9 04-10 04-10 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7118 7119 7134 7138 7139 7154 7189 7193 7194 7197 7198 7199 7214 7218 7225 7280 7281 7226 7227 7228 7229 7230 7231 7232 7226 7228 7230 7232 7233 7234 7235 7236 b x coef b x coef b x coef b b x coef 9,266 10,579 6,370 8,289 2,896 4,212 10,579 8,289 4,212 10,579 14,345 3,804 No L 159/ 16 Official Journal of the European Communities 25 . 6 . 90 Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc 0406 30 10 0406 30 31 0406 30 39 0406 30 90 0406 40 00 0406 90 11 0406 90 13 0406 90 15 0406 90 17 0406 90 19 0406 90 21 0406 90 23 0406 90 25 0406 90 27 0406 9029 04-10 34-10 34-10 04-10 34-10 34-10 04-10 04-10 04-10 04-10 04-11 04-11 34-12 34-12 34-12 34-12 04-12 04-12 04-13 04-13 04-13 04-13 04-13 D4-13 04-13 04-14 04-14 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 7237 7238 7239 7235 7236 7237 7238 7235 7238 7239 7240 7241 7242 7243 7244 7245 7246 7247 7248 7250 7248 7250 7248 7249 7250 7251 7252 7254 7255 7256 7257 7258 7254 7255 7256 7257 7258 7254 7255 7256 7257 7258 7253  100 kg  5,580 8,119 9,629 3,804 5,580 8,119 8,119 9,629 9,629 10,014 8,289 9,266 10,579 6,370 8,289 12j382 12,382 8,289 12,382 11,346 9,266 10,579 6,370 8,289 9,266 10,579 6,370 8,289 9,266 10,579 6,370 8,289 I 25 . 6, 90 Official Journal of the European Communities No L 159/ 17 Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF i Greece Dr Ireland £ Irl Portugal Esc 0406 90 29 040690 31 040690 33 0406 90 35 0406 90 37 0406 90 39 0406 90 50 0406 90 61 0406 90 63 0406 90 69 0406 90 71 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-8 04-8 04-8 04-8 7254 7255 7256 7257 7258 7253 7254 7255 7256 7257 7258 7253 7254 7255 7256 7257 7258 7259 7274 7277 7278 7279 7259 7274 7277 7278 7279 7254 7255 7256 7257 7258 7253 7254 7255 7256 7257 7258 7226 7227 7228 7229  100 kg  9,266 10,579 6,370 8,289 9,266 10,579 6,370 8,289 9,266 10,579 6,370 8,289 9,266 10,579 6,370 8,289 9,266 10,579 6,370 8,289 9,266 10,579 6,370 8,289 9,266 10,579 6,370 8,289 14,345 9,266 10,579 6,370 No L 159/ 18 Official Journal of the European Communities 25 . 6. 90 Positive Negative CN code Table Additional. code Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Ut France FF Greece Dr Ireland £ Irl Portugal Esc 0406 90 71 0406 90 73 0406 90 75 0406 90 77 0406 90 79 0406 90 81 0406 90 83 0406 90 85 0406 90 89 0406 90 91 0406 90 93 0406 90 97 04-8 04-16 04-16 D4-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-15 04-15 04-15 04-15 04-15 04-15 04-8 04-8 04-8 04-8 04-8 04-8 04- « 7230 7259 7274 7277 7278 7279 7259 7274 7277 7278 7279 7259 7274 7277 7278 7279 7259 7274 7277 7278 7279 7259 7274 7277 7278 7279 7259 7274 7277 7278 7279 7253 7254 7255 7256 7257 7258 7226 7231 7232 7226 7231 7232 7226  100 kg  8,289 9,266 10,579 6,370 8,289 9,266 10,579 6,370 8,289 9,266 10,579 6,370 8,289 9,266 10,579 6,370 8,289 9,266 10,579 6,370 8,289 9,266 10,579 6,370 8,289 9,266 10,579 6,370 8,289 2,896 4,212 2,896 4,212 25 . 6, 90 Official Journal of the European Communities No L 159/ 19 Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands Fl Spain Pu United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc 0406 90 97 0406 9099 2309 10 15 2309 10 19 2309 10 39 04-8 04-8 04-8 04-8 04-8 04-8 04-8 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 7228 7230 7232 7226 7228 7230 7232 7553 7554 7555 7556 7557 7558 7579 7580 7581 7582 7583 7584 7885 7553 7554 7555 7556 7557 7558 7579 7580 7581 7582 7583 7584 7885 7553 7554 7555 7556 7557 7558 7579 7580 7581 7582 7583 7584  100 kg  10,579 8,289 4,212 10,579 8,289 4,212 0,945 1,891 2,836 3,545 3,971 4,254 1,490 2,981 4,471 5,589 6,260 6,707 0,945 1,891 2,836 3,545 3,971 4,254 1,490 2,981 4,471 5,589 6,260 6,707 0,945 1,891 2,836 3,545 3,971 4,254 1,490 2,981 4,471 5,589 6,260 6,707 J No L 159/20 Official Journal of the European Communities 25/ 6 . 90 Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc 2309 10 39 2309 10 59 2309 10 70 2309 90 35 2309 90 39 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 7885 7553 7554 7555 7556 7557 7558 7579 7580 7581 7582 7583 7584 7885 7553 7554 7555 7556 7557 7558 7579 7580 7581 7582 7583 7584 7885 7553 7554 7555 7556 7557 7558 7579 7580 7581 7582 7583 7584 7885 7553 7554 7555 7556 7557  100 kg  0,945 1,891 2,836 3,545 3,971 4,254 1,490 2,981 4,471 5,589 6,260 6,707 0,945 1,891 2,836 3,545 3,971 4,254 1,490 2,981 4,471 5,589 6,260 6,707 0,945 1,891 2,836 3,545 3,971 4,254 1,490 2,981 4,471 5,589 6,260 6,707 0,945 1,891 2,836 3,545 3,971 25 . 6. 90 Official Journal of the European Communities No L 159/21 Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc 2309 90 39 2309 90 49 2309 90 59 2309 90 70 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 7558 7579 7580 7581 7582 7583 7584 7885 7553 7554 7555 7556 7557 7558 7579 7580 7581 7582 7583 7584 7885 7553 7554 7555 7556 7557 7558 7579 7580 7581 7582 7583 7584 7885 7553 7554 7555 7556 7557 7558 7579 7580 7581 7582 : 7583  100 kg  4,254 1,490 2,981 4,471 5,589 6,260 6,707 0,945 1,891 2,836 3,545 3,971 4,254 1,490 2,981 4,471 5,589 6,260 6,707 0,945 1,891 2,836 3,545 3,971 4,254 1,490 2,981 4,471 5,589 6,260 6,707 0,945 1,891 2,836 3,545 3,971 4,254 1,490 2,981 4,471 5,589 6,260 No L 159/22 Official Journal of the European Communities 25 . 6. 90 Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc 2309 90 70 23-14 23-14 7584 7885  100 kg  6,707  °/o milk fat/100 kg product  a b 0,138 0,151 c  °/o non-fatty lactic dry matter excluding added whey and/or lactose and/or casein and/or caseinates/ 100 kg product  0,064 d  % lactic matter excluding added whey and/or lactose and/or casein and/or caseinates/100 kg product  0,075 e  °/o non-fatty lactic matter excluding added whey and/or lactose and/or casein and/or caseinates/100 kg product  0,006 f  °/o sucrose/100 kg product  0,056 Annex For certain milk products, falling within CN codes 0401 , 0402 , 0403 and 0404, the applicant, when completing customs formalities, shall state on the declaration provided for this purpose : the weight of fat, the weight of non-fatty lactic dry matter and the weight of added sucrose, contained in 100 kg of product, as well as whether or not whey and/or lactose and/or casein and/or caseinates nave been added, and where this is the case, the actual content by weight of these products and the lactose content of the addedwhey. 25 . 6. 90 Official Journal of the European Communities No L 159/23 PART 7 SECTOR SUGAR Monetary compensatory amounts I l Positive mmmm.m Negative I GN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece ; Dr Ireland £ Irl Portugal Esc  100 kg  1701 11 10 17-5 7334 (') 4,679 17-5 7335 4,679 1701 11 90 17-5 7334 (*).., 4,679 17-5 7335 4,679 1701 12 10 17-5 7334 ( ») 4,679 17-5 7335 4,679 1701 12 90 17-5 7334 (') 4,679 17-5 7335 4,679 1701 91 00 17-6 7337 (J) 5,611 1701 99 10 17-7 7340 5,611 1701 99 90 17-7 7340 5,611  100 kg of dry matter  1702 30 10 17-7 7340 5,611 1702 40 10 17-7 7340 5,611 1702 60 10 17-7 7340 5,611  % sucrose content and 100 kg net  1702 60 90 17-10 7345 (J) 0,0561 17-10 7346 ( ») 0,0561 17-10 7347 (J) 0,0561  100 kg of dry matter  1702 90 30 17-7 7340 5,611  % sucrose content and 100 kg net  1702 90 60 17-11 7349 (3) 0,0561 17-11 7350 O 0,0561 17-11 7351 O 0,0561 1702 90 71 17-12 7353 (5) 0,0561 1702 90 90 17-10 7345 (5) 0,0561 17-10 7346 (s) 0,0561 17-8 7347 - (J) 0,0561  100 kg of dry matter  2106 90 30 21-5 7419 5,611  °/o sucrose content and 1 00 kg net  2106 90 59 21-6 7423 ( ») 0,0561 21-6 7424 0) 0,0561 21-6 7425 (J) 0,0561 No L 159/24 Official Journal of the European Communities 25 . 6 . 90 (') Where the yield of the raw sugar differs from that of the standard quality defined by Regulation ("EEC) No 431 /68 (OJ No L 89, 10 . 4 . 1968, p. 3) the monetary compensatory amount shall be adjusted in accordance with the provisions of Article 2 of Regulation (EEC) No 837/68 (OJ No L 151 , 30. 6. 1968 , p. 42). (2) For flavoured or coloured sugar the monetary compensatory amount per 100 kg of the product in question shall be equal to the amount indicated multiplied by the sucrose content expressed as a percentage. (3) The sucrose content, including other sugars expressed as sucrose, shall be determined in accordance with Article 7 (2) of Regulation (EEC) No 837/68 in the case of imports and in accordance with Article 13 of Regulation (EEC) No 394/70 (OJ No L 50, 4 . 3 . 1970, p. 1 ) in the case of exports . 25 . 6 . 90 Official Journal of the European Communities No L 159/25 PART 8 PRODUCTS TO WHICH REGULATION (EEC) No 3033/80 RELATES Monetary compensatory amounts Positive Negative CN code Table Additionalcode Notes Germany Spain PortugalNether ­ lands F1 Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl United Kingdom £DM Pta Esc  100 kg ­ 6,707 7,492 10,561 6,707 7,492 10,561 3,364 3,364 3,767 3,767 0403 10 51 0403 10 53 0403 10 59 0403 10 91 0403 10 93 0403 10 99 0403 90 71 0403 90 73 0403 90 79 0403 90 91 0403 90 93 0403 90 99 1517 10 10 1517 90 10 170410 11 1704 10 19 1704 10 91 1704 10 99 1704 90 51 1704 90 55 1704 90 61 1704 90 65 1704 90 71 1704 90 75 1704 90 81 1704 90 99 1806 20 10 1806 20 30 1806 20 50 1806 20 70 1806 20 90 1806 31 00 1806 32 10 1806 32 90 1806 90 11 1806 90 19 1806 90 31 7632 7632 17-1 17-4 17-4 17-4 17-4 17-1 17-2 17-2 17-3 17-3 18-1 18-1 18-1 18-1 18-2 18-1 18-4 18-4 18-4 L8-1 18-1 Official Journal of the European Communities 25, 6. 90No L 159/26 Positive Negative Germany Spain CN code Table Additionalcode Notes Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland PortugalNether ­ lands F1 United Kingdom £DM Pta Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc 100 kg  2,950 2,950 2,591 2,950 2,333 18-3 18-3 18-3 18-4 18-4 18-2 19-4 19-2 19-1 19-1 19-1 19-1 19-1 19-1 19-1 19-3 19-3 19-3 19-1 19-1 19-1 19-1 21-2 21-2 21-3 21-3 21-4 21-4 21-2 21-1 21-1 21-1 21-1 21-1 21-1 21-1 21-1 21-1 * * 7632 * * * * * * * * * * * « .... 7633 7634 * * * * * * 6585 7585 6586 7586 * » 7001 7002 7003 7004 7635 7636 7637 7642 3,358 4,418 1806 90 39 1806 90 50 1806 90 60 1806 90 70 1806 90 90 1901 10 00 1901 90 90 1902 11 00 1902 19 10 1902 19 90 1902 40 10 1903 00 00 1905 30 11 1905 30 19 1905 30 30 1905 30 51 1905 30 59 1905 30 91 1905 30 99 1905 40 00 1905 90 40 1905 90 50 1905 90 60 1905 90 90 2101 10 99 2101 20 90 2105 00 10 2105 00 91 2105 00 99 2106 10 90 2106 90 99 2905 44 11 2,441 2,733 3,188 3,632 3,282 4,696 2,493 25 . 6.i 90 Official Journal of the European Communities No L 159/27 Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc 2905 44 19 2905 44 91 2905 44 99 3505 10 10 3505 10 90 3823 60 11 3823 60 19 3823 60 91 3823 60 99 7001 7002 7003 7004 7005 7006 7007 7008 7009 7010 7011 7012 7013 7015 7016 7017 7020 7021 7022 7023 7024 7025 7026 7027 7028 7029 7030 7031 7032 7033 7035 7036 7037 7040 7041 7042  100 kg  4,545 3,551 6,464 2,739 2,739 2,493 4,545 3,551 6,464 3,282 4,696 2,910 3,920 5,334 2,574 3.634 4,644 3,358 4,418 3,211 4,221 5.635 2,789 3,849 4,859 6,273 2,301 3,513 4,573 5,583 3,085 4,297 5,357 2,817 4,029 5,089 No L 159/28 Official Journal of the European Communities 25i 6. 90 Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc 7043 7044 7045 7046 7047 7048 7049 7050 7051 7052 7053 7055 7056 7057 7060 7061 7062 7063 7064 7065 7066 7067 7068 7069 7070 7071 7072 7073 7075 7076 7077 7080 7081 7082 7083 7084 7085 7086 7087 7088 7090 7091 7092 7095 7096 i  100 kg  6,099 7,513 3,455 4.667 5,727 6,737 8,151 4,179 5.391 6,451 7,461 4,963 6,175 7,235 5,030 6,242 7,302 8,312 9,726 5.668 6,880 7,940 8,950 10,364 6.392 7,604 8,664 9,674 7^176 8,388 9,448 9,792 11,004 12,064 13,074 14*488 10,430 11,642 12,702 13,712 11,154 12,366 13,426 11,938 13,150 25. 6 : 90 Official Journal of the European Communities No L 159/29 Positive \ Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands FI Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc  100 kg   7100 0)   7101 0)   7102 0) 2,614  7103 C) 3,624  7104 0) 5,038  7105 (')   7106 ( »)   7107 O 3,252  7108 (') 4,262  7109 0) ;;; 5,676  7110 (*)   7111 C) 2,916  7112 0 3,976  7113 (l) 4,986  7115 C) 2,488  7116 O 3,700  7117 0) 4,760  7120 O   7121 (') 2,493  7122 O 3,553  7123 ( ¢) 4,563  7124 O , 5,977  7125 (')   7126 (') 3,131  7127 0) 4,191  7128 (') 5,201  7129 O 6,615  7130 O 2,643  7131 C) 3,855  7132 ( l) 4,915  7133 0) 5,925  7135 C) 3,427  7136 C) 4,639  7137 O 5,699  7140 O 3,159 7141 0) 4,371  7142 O 5,431  7143 ( l) 6,441  7144 0) . 7,855  7145 (l) 3,797  7146 (') 5,009  7147 ( ») 6,069  7148 O 7,079  7149 C) 8,493  7150 O 4,521 ^ No L 159/30 Official Journal of the European Communities 25 . 6i 90 Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lirs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc  100 kg  7151 O 5,733 7152 (l) 6,793 7153 C) 7,803 7155 ( l) 5,305 7156 (') 6,517 7157 O 7,577 7160 C) 5,372 7161 O 6,584 7162 O 7,644 7163 C) 8,654 7164 O 10,068 7165 (') 6,010 7166 O 7,222 7167 (') ' 8,282 7168 O 9,292 7169 (') 10,706 7170 O 6,734 7171 (') 7,946 7172 C) 9,006 7173 C) 10,016 7175 O 7,518 7176 (') 8,730 7177 C) 9,790 7180 C) 10,134 7181 C) 11,346 7182 C) 12,406 7183 O 13,416 7185 C) 10,772 7186 O 11,984 7187 O 13,044 7188 C) 14,054 7190 C) 11,496 7191 O 12,708 7192 C) 13,768 7195 C) 12,280 7196 O 13,492 7200 (') 2,303 7201 C) 3,515 7202 ( ») 4,575 7203 C) 5,585 7204 C) 6,999 7205 f) * 2,941 7206 C) 4,153 7207 C) 5,213 7208 C) 6,223 1 25. 6r90 Official Journal of the European Communities No L 159/31 Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain ' Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy lit France , FF Greece Dr Ireland £ Irl Portugal Esc  100 kg  7209 ( ») 7,637 7210 C) 3,665 7211 C) 4,877 7212 ( «) 5,937 7213 (') 6,947 7215 0) 4,449 7216 0) 5,661 7217 0) 6,721 7220 C) 5,231 7221 (*) 6,443 7260 (&gt;) 5,445 7261 (') 6,657 7262 0) 7,717 7263 O 8,727 7264 O 10,141 7265 C) 6,083 7266 0) 7,295 7267 (*) 8,355 7268 0) 9,365 7269 (l) 10,779 7270 (&gt;) 6,807 7271 O 8,019 7272 ( ») 9,079 7273 C) 10,089 7275 C) 7,591 7276 C) 8,803 7300 O 3,068 7301 O 4,280 7302 (*) 5,340 7303 P) 6,350 7304 (') 7,764 7305 C) 3,706 7306 C) 4,918 7307 P) 5,978 7308 0) 6,988 7309 ( l) 8,402 7310 P) 4,430 7311 (') 5,642 7312 0) 6,702 7313 0) 7,712 7315 P) 5,214 7316 P) 6,426 7317 i 1) 7,486 7320 P) 5,996 7321 (') 7,208 No L 159/32 Official Journal of the European Communities 25 . 6 . 90 Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc  100 kg   7360 (') 5,901  7361 (l) 7,113  7362 O 8,173  7363 (') 9,183  7364 0) 10,597  7365 (l) 6,539  7366 (l) 7,751  7367 O 8,811  7368 C) 9,821  7369 (l) 11,235  7370 C) 7,263  7371 (') 8,475  7372 0) 9,535  7373 ( ») 10,545  7375 (') 8,047  7376 C) 9,259  7378 O 8,829  7400 0) 3,825 - 7401 ( ») 5,037  7402 0) 6,097  7403 C) 7,107  7404 (&gt;) 8,521  7405 0) 4,463  7406 (*) 5,675  7407 ( ¢). 6,735  7408 C) 7,745  7409 (') 9,159  7410 (') 5,187  7411 C) 6,399  7412 0) 7,459  7413 C) 8,469  7415 (') 5,971  7416 0) 7,183  7417 (') 8,243  7420 (') 6,753  7421 C) 7,965  7460 (') 6,289  7461 O 7,501  7462 0) 8,561  7463 C) 9,571  7464 O 10,985  7465 O 6,927  7466 C) 8,139  7467 C) 9,199  7468 C) 10,209 25 . 6. 90 Official Journal of the European Communities No L 159/33 Positive Negative ' CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc  100 kg   7470 0) 7,651  7471 O 8,863  7472 O 9,923  7475 0) 8,435  7476 O r 9,647  7500 O 4,423  7501 O 5,635  7502 O 6,695  7503 O 7,705  7504 (*) 9,119  7505 0) 5,061  7506 0) 6,273  7507 0) 7,333  7508 O 8,343  7509 C) 9,757  7510 ( l) 5,785  7511 C) 6,997  7512 (l) 8,057  7513 0 9,067  7515 (l) 6,569  7516 O 7,781  7517 ( ») 8,841  7520 C) ' 7,351  7521 0) 8,563  7560 0) 6,637  7561 (') 8,118  7562 (') 8,909  7563 O 9,919  7564 C) 11,333  7565 0) 7,275  7566 (') 8,487  7567 O 9,547  7568 (l) 10,557  7570 (') 7,999  7571 C) 9,211  7572 (l) 10,271  7575 (l) 8,783  7576 C) 9,995  7600 C) 6,655  7601 C) 7,867  7602 (') 8,927  7603 O 9,937  7604 (*) 11,351  7605 0) 7,293  7606 O 8,505 25 . 6 . 90No L 159/34 Official Journal of the European Communities Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands Fl Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc  100 kg   7607 O 9,565  7608 C) 10,575  7609 O 11,989  7610 O 8,017  7611 C) 9,229  7612 C) 10,289  7613 (') 11,299  7615 O 8,801  7616 O 10,013  7620 0) 9,583  7700 O 7,673  7701 C) 8,885  7702 0) 9,945  7703 ( ») 10,955  7705 0) 8,311  7706 (') 9,523  7707 (') 10,583  7708 (*) 11,593  7710 C) 9,035  7711 0) 10,247  7712 0) 11,307  7715 (') 9,819  7716 C) 11,031  7720 C) 7,174  7721 (') 8,386  7722 ( ») 9,446  ; 7723 C) 10,456  7725 0) 7,812  7726 C) 9,024  7727 (l) 10,084  7728 0) 11,094  7730 (') 8,536  7731 C) 9&gt;748 7732 C) 10,808  7735 (') 9,320  7736 0) 10,532  7740 (') 9,224  7741 C) 10,436 7742 0) 11,496  7745 O 9,862  7746 C) 11,074  7747 C) 12,134  7750 (l) 10,586  7751 C) 11,798  7758 2,928 25 6 . 90 Official Journal of the European Communities No L 159/35 Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Etc 7759 7760 7761 7762 7765 7766 7768 7769 7770 7771 7778 7779 7780 7781 7785 7786 7788 7789 7798 7799 7800 7801 7802 7805 7806 7807 7808 7809 7810 7811 7818 7819 7820 7821 7822 7825 7826 7827 7828 7829 7830 7831 7838 7840 7841 C) C) C) O O (') O O (') O o o o C) C) e&gt; (!) C) o o o o o o o C) (') o C) (')  100 kg  4,140 11,274 12,486 13,546 11,912 13,124 3,867 5,079 12,636 13,848 5,745 6.957 13,324 14,536 13,962 15,174 7.958 9,170 3,270 4,482 13,950 15,162 16,222 14,588 15,800 16,860 4,209 N 5,421 15,312 16,524 6,087 7.299 14,292 15,504 16,564 14,930 16,142 17,202 8.300 9,512 15,654 16,866 8,373 No L I 59/36 Official Journal of the European Communities 25 . 16 . 90 Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc  100 kg   7842 C) 2,955  7843 C) 3,965  7844 O 5,379  7845 (')   7846 (') 2,533  7847 (') 3,593  7848 (') 4,603  7849 (') 6,017  7850 0)   7851 (') 3,257  7852. (') 4,317  7853 O 5,327  7855 0) 2,829  7856 O 4,041  7857 O 5,101  7858 C) 3,611  7859 O 4,823  7860 0)   7861 (*) 2,351  7862 (') 3,411  7863 C) 4,421  7864 (') 5,835  7865 O   7866 0) 2,989  7867 0) 4,049  7868 ( ») 5,059  7869 C) 6,473  7870 C) 2,501  7871 C) 3,713  7872 0) 4,773   7873 C) 5,783  7875 (') 3,285  7876 ( «) 4,497  7877 C) 5,557  7878 (') ' 4,067  7879 (&gt;) 5,279  7900 C)   7901 0) 2 &gt;806  7902 C) 3 »866  7903 0) 4,876  7904 C) 6,290  7905 C)  7906 C) 3,444  7907 (!) 4,504  7908 0) 5,514 25 . 6 . 90 Official Journal of the European Communities No L 159/37 Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc  100 kg   7909 (') 6,928  7910 (l) 2,956  7911 O 4,168  7912 0) 5,228  7913 (') 6,238  7915 ( ») 3,740 7916 O 4,952  7917 O 6,012  7918 (*) 4,522  7919 O 5,734  7940 O 2,278  7941 O 3,490 ,  7942 O 4,550  7943 ( l) 5,560  7944 (') 6,974  7945 C) 2,916  7946 O 4,128  7947 O ' 5,188  7948 0) 6,198  7949 (') 7,612  7950 O , 3,640  7951 C) 4,852  7952 O 5,912  7953 (') 6,922  7955 C) 4,424  7956 O 5,636  7957 O 6,696  7958 (') 5,206  7959 O 6,418  7960 O 3,302  7961 (l) 4,514 -  7962 O 5,574  7963 (') 6,584  7964 0) 7,998  7965 O 3,940  7966 (') 5,152  7967 C) 6,212 7968 O 7,222  7969 0) 8,636  7970 O 4,664  7971 0) 5,876  7972 0 6,936  7973 (') 7,946  7975 0) 5,448  7976 (l) 6,660 No L 159/38 Official Journal of the European Communities 25 . 6. 90 Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc 7977 7978 7979 7980 7981 7982 7983 7984 7985 7986 7987 7988 7990 7991 7992 7995 7996 C) 0 O C) C) 0) C) o O o o o o  100 kg  7,720 6,230 7,442 5,124 6,336 7,396 8,406 9,820 5,762 6,974 8,034 9,044 6,486 7,698 8,758 7,270 8,482 Amounts to be deducted 51xx 52xx 53xx 54xx 55xx 56xx 570x 571x 572x 573x 574x 5750 5751 5760 5761 5762 5765 5766 5770 5771 5780 5781 5785 5786 579x 0,161 0,341 0,545 0,753 1,074 1,558 2,417 2,417 3,384 3,384 4,351 4,351 4,351 5,318 5,318 5,318 5,318 5,318 5,318 5,318 6,284 6,284 6,284 6,284 0,161 25 . 6 . 90 Official Journal of the European Communities No L 159/39 Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc 5808 5809 5818 5819 582x 5820 5831 5838 584x 585x 586x 587x 590x 591x 594x 595x 596x 597x 598x 599x  100 kg  0,161 0,161 0,161 0,161 0,161 0,161 0,161 0,341 0,341 0,341 0,545 0,545 0,753 0,753 1,074 1,074 1,558 1,558 2,417 2,417 Amounts to be deducted 61xx 0,120 0,254 0,406 0,561 0,800 1,160 1,800 1,800 2,520 2,520 3,241 3,241 3,241 3,961 3,961 3,961 3,961 3,961 3,961 3,961 4,681 4,681 62xx 63xx 64xx 65xx 66xx 670x 671x 672x 673x 674x 6750 6751 6760 6761 6762 6765 6766 6770 6771 6780 6781 No L 159/40 Official Journal of the European Communities 25 . 6. 90 Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Put United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc 6785 6786 679x 6808 6809 6818 6819 682x 6830 6831 6838 684x 685x 686x 687x 690x 691x 694x 695x 696x 697x 698x 699x  100 kg  4,681 4,681 0,120 0,120 0,120 0,120 0,120 0,120 0,120 0,120 0,254 0,254 0,254 0,406 0,406 0,561 0,561 0,800 0,800 1,160 1,160 1,800 1,800 (*) If the goods contain butter reduced in price under the Regulation indicated in Table 7 of Chapter 4 of the additional codes, the amount indicated in additional code 7xxx shall be reduced, for formula A and formula C products, by the amount indicated in additional code 5xxx and, for formula B products, by that indicated in additional code. 6xxx. The additional code to be declared will be Sxxx or 6xxx as appropriate (x representing any figure from 0 to 9). (*) See the additional codes related to the contents of the goods by weight of, respective milkfat, milk proteins, starch/glucose, and sucrose/invert sugar/isoglucose. These codes are mentioned in Annex I to the TARIC in the tables of Chapters 17, 18 , 19 and 21 . The numbers of the tables are mentioned above in the column 'Table'. The tables are reprinted (OJ No L 122, 14. 5 . 1990, p. 48) without prejudice to any later modification of the TARIC. NB: For the application of the additional code : Starch/Glucose The content of the goods (as presented) in starch, its degradation products i.e. all the polymers of glucose, and the glucose, determined as glucose and expressed as starch (on a dry matter basis, 100 % purity ; factor for conversion of glucose to starch : 0,9). However, where a mixture of glucose and fructose is declared (in whatever form) or is found to be present in the goods, the amount of glucose to be included in the above calculation is that which is in excess of the fructose content of the goods. Sucrose/Invert Sugar/Isoglucose The content of the goods (as presented), in sucrose, together with the sucrose which results from expressing as sucrose any mixture of glucose and fructose (the sum ofthe amounts of these two sugars multiplied by 0,95), which is declared (in whatever form) or found to be present in the goods . However, where the fructose content of the goods is less than the glucose content, the amount of glucose to be included in the above calculation shall be an amount equal, by weight, to that of fructose . Note : In all cases, where a hydrolysis product of lactose is declared, and/or galactose is found to be present among the sugars , then the amount of glucose equal to that of galactose is deducted from the total glucose content before any other calculations are carried out. Milk proteins Milk proteins, excluding those contained in the whey, casein and/or casemates, added to the product. 25 . 6. 90 Official Journal of the European Communities No L 159/41 PART 9 PRODUCTS TO WHICH REGULATION (EEC) No 426/86 RELATES Monetary compensatory amounts Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc 2007 91 10 2007 99 10 2007 99 31 2007 99 33 2007 99 35 2007 99 39 20-4 20-5 20-5 20-5 20-5 20-5 7385 7387 7387 7387 7387 7387 - 100 kg ­ 2,806 2,806 2,806 2,806 2,806 2,806 No L 159/42 Official Journal of the European Communities 25 . b. 90 i PART 10 SECTOR OLIVE OIL Monetary compensatory amounts Positive Negative CN code Table Additionalcode Notes Germany Spain PortugalUnited Kingdom £ Denmark Dkr Italy Lit France FF Ireland £ Irl Nether ­ lands F1 Belgium/ Luxem ­ bourg Bfrs/Lfrs Greece DrDM Pta Esc 1509 10 10 1509 10 90 1509 90 00 7298 7299 7314 7709 7713 7714 7717 7718 7719 7724 7729 7733 7734 7737 7738 100 kg - 7,841 7,841 5,490 8,681 6,330 6,330 8,625 6,274 6,274 3,320 3,320 0,969 4,050 1,699 1,699 15-1 15-1 15-1 15-2 15-2 15-2 15-3 15-3 15-3 15-4 15-4 15-4 15-5 15-5 15-5 1510 00 10 1510 00 90 25 . 6. 90 Official Journal of the European Communities No L 159/43 ANNEX II Monetary coefficients Member States Products Germany Netherland UnitedKingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain Portugal  Beef and veal  Milk and milk products  Pigmeat  Sugar  Cereals  Eggs and poultry and albumins  Wine  Processed products (Regulation (EEC) No 3033/80):  to be applied to charges  to be applied to refunds :  cereals  milk  sugar  Jams and marmalades (Regulation (EEC) No 426/86)  Olive oil sector 0,010 1,060 1,062 1,142 1,142 1,098 1,060 1,142 1,060 1,142 1,142 1,057 1,010 1,015 1,015 1,010 1,140 1,140 1,032 1,113 1,113 1,209 1,078 1,140 1,113 1,140 1,113 1,113 1,028 0,949 0,955 0,958 0,958 0,984 0,955 0,958 0,955 0,958 1,021 1,021 No L 159/44 Official Journal of the European Communities 25 . 6 . 90 ANNEX III Adjustments to be made pursuant to Article 6 ( 1 ) of Regulation (EEC) No 3155/85 to the monetary compensatory amounts fixed in advance A Subject to the provisions of Article 7 ( 1 ) of Regulation (EEC) No 3155/85, monetary compensatoryamounts fixed in advance from 25 June 1990 onwards are in the cases indicated below to be multiplied by the coefficients shown : Member State Sector concerned Coefficient Applicable to imports andexports carried out from Italy Cereals Sugar 0 0 1 July 1990 1 July 1990 Spain Sugar Pigmeat Eggs and poultry Olive oil Wine 0,900 568 0 0,993 632 0 0 1 October 1990 1 July 1990 1 July 1990 1 November 1990 1 September 1990 United Kingdom Cereals Sugar Pigmeat Eggs and poultry Olive oil 0,233 830 0,233 830 0 0 0 1 July 1990 1 July 1990 1 July 1990 1 July 1990 1 November 1990 Greece Cereals Sugar Pigmeat Eggs and poultry Olive oil Wine 0,107 023 0,107 023 0 0 0 ' 0 1 July 1990 1 July 1990 1 July 1990 1 July 1990 1 November 1990 1 September 1990 Portugal Sugar Olive oil 0 0 1 July 1990 1 November 1990